Citation Nr: 1634293	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  10-45 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected residuals of lumbosacral spine fusion with sacroiliac dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty service from September 1981 to September 1984 and from March 1994 to September 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in May 2014, when it was remanded (by a Veterans Law Judge other than the undersigned) for additional development of the medical record.  It has now been reassigned to the undersigned.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay in resolving the matter, there has not been substantial compliance with the previous remand instructions.  Therefore another remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran asserts that his sleep apnea condition is related to his time in service.  The Veteran states that his service-connected lower back disorder prevents him from exercising and thereby causes weight gain.  He believes that the weight gain has caused or aggravated his sleep apnea. 

On a March 2012 VA examination, the examiner opined that the Veteran's sleep apnea is less likely as not caused by or a result of his service-connected lumbosacral spine fusion with sacroiliac dysfunction.  He stated that there is no association between a lumbosacral spine fusion with sacroiliac dysfunction and sleep apnea. With regard to the Veteran's claim that his lower back disorder prevents him from exercising and thereby causes him to gain weight, the examiner stated that exercise is not the only means for weight loss and that dietary and lifestyle changes could also cause weight loss. 

The matter was remanded for the examiner to address whether the Veteran's service-connected disability may have aggravated his sleep apnea and to address whether the sleep apnea was directly related to service, noting that there is a report of sleep problems in service.

On a July 2014 VA examination, the March 2012 examiner again opined that the Veteran's sleep apnea is not due to service because his sleep problems appear to be caused by back pain and there is no mention of sleep apnea found in service.  The examiner further found that the sleep apnea was not a result of his back condition because residuals of lumbosacral spine fusion with sacroiliac dysfunction are not a known cause of sleep apnea.  In discussing whether the Veteran's sleep apnea might be related to his weight gain because of not being able to exercise because of his service connected back disability, the examiner restated that "exercise is not the only means for weight loss" and added that "dietary and lifestyle modifications are also known to cause weight loss."  Finally, when addressing whether any active prescriptions for the Veteran's back disability might have caused or aggravated the Veteran's sleep apnea, the examiner stated that a review of medical literature did not indicate that the veteran's current medications were known to cause sleep apnea and concluded that, as a result, "aggravation does not apply."

The Board finds that the July 2014 examiner's opinions are not adequately responsive to the questions posed in the May 2014 remand.  While dietary and lifestyle modifications may also be ways to lose weight, an opinion specifically addressing whether the Veteran's service-connected lower back disability has prevented him from exercising and whether the lack of excise has contributed to his weight gain and thus caused or aggravated his sleep apnea is needed.

Finally, merely noting that a medication does not cause a medical condition does not preclude the possibility that the medication may aggravate a condition that is already present.  Therefore, on remand, the examiner must provide an opinion (supported by adequate reasons) that discusses whether the prescribed medications for the Veteran's service-connected lower back disability might have caused or aggravated the Veteran's sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for sleep apnea.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA medical records, to include the results of any sleep studies performed since October 2012.

2.  After completing the foregoing development, the AOJ should also arrange for the Veteran to be examined by a physician (other than the physician from the March 2012 and July 2014 examinations) to determine the likely cause of the Veteran's sleep apnea.  The examiner should obtain a complete history from the Veteran, review his record (to specifically include this remand, his service treatment records (STRs), post-service treatment records, and lay statements provided in support).  The examiner should note that there are documented complaints of sleep and respiratory problems in the Veteran's service treatment records.  The examiner must provide an opinion that responds to the following:

What is the most likely cause of the Veteran's obstructive sleep apnea?  Specifically, is it at least as likely as not (a 50% or better probability) that the sleep apnea arose during (was first manifested) his active duty service, or is causally related to his active duty service in any way? 

If the sleep apnea is deemed to not be related to service, please identify the cause considered more likely. 

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data. 

The examiner should also indicate whether it is at least as likely as not that the Veteran has sleep apnea that was caused or permanently aggravated by his service-connected residuals of lumbosacral spine fusion with sacroiliac dysfunction.  In so doing, the examiner should directly address the Veteran's contention that he is unable to exercise due to his back disability, which in turn, has caused him to gain weight.  He or she should also address whether any of the medications prescribed for the back disability would cause or aggravate sleep apnea and provide separate reasons in support of the conclusions as to each theory.

3.  After completing the above actions, the AOJ should ensure that there is compliance with the directives of this remand and conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  The AOJ should then review the entire record and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).






